Opinion by
Judge Hines:
Taking the allegations of the petition and amended petition to be ■true, appellees had obtained a judgment against A. J. Baker, and pending a motion for a new trial they caused an execution to issue and be levied upon a horse belonging to A. J. Baker, which was sold by the officer to J. W. Baker, who executed a sale bond. Subsequently the motion for a new trial was sustained, and the judgment in favor of appellees set aside. After this motion was sustained appellees caused an execution to issue' on the sale bbnd, and had it levied upon a lot of logs belonging to J. W. Baker. In the meantime J .W. Baker, believing that the setting aside of the judgment operated to cancel his bond and to deprive him of any right to the horse, returned him to A. J. Baker.
The court below sustained a demurrer to the petition and amended *576petition apparently because no notice of the application had been given. Section 276 of the code requires notice unless the court shall be satisfied, by the affidavit of the applicant, or by other evidence, that irreparable injury will result-to the applicant if the injunction be not immediately granted. The petition and amended petition which were sworn to, and the affidavit filed with them, appears to be sufficient evidence upon which the court should act without notice. Besides, appellees were in court, manifesting no reason why the injunction should not be granted. It is clear that if the judgment on which the execution issued was subsequently set aside the sale bond was thereby rendered void, and it became the duty of J. W. Baker to deliver the horse to the person from whom it was taken under the execution.

W. L. Hurst, S. P. Hogg, for appellants.


H. C. Lilly, for appellees.

Judgment reversed and cause remanded with directions to grant the injunction, and unless the facts set forth in the petition and amended petition are successfully controverted the injunction should be made perpetual.